                  Case 2:20-cv-00743 Document 3 Filed 01/24/20 Page 1 of 1 Page ID #:10
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Stephen M. Doniger, Esq.
 Frank Gregory Casella, Esq.
 DONIGER / BURROUGHS
 603 Rose Avenue
 Venice, California 90291
 Phone: (310) 590-1820


 ATTORNEY(S) FOR:    Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:

STAR FABRICS, INC.
                                                              Plaintiff(s),
                                     v.

                                                                                             CERTIFICATION AND NOTICE
TED BAKER LIMITED, et al.,
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                       Plaintiff
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                 PARTY                                                  CONNECTION / INTEREST
STAR FABRICS, INC.                                                            Plaintiff
TED BAKER LIMITED                                                             Defendant
MACY'S, INC.                                                                  Defendant




         January 24, 2020                                  /s/ Stephen M Doniger
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
